DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 3.	Claims 20, 21, 32, and 33 are pending.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.

Claim Rejections - 35 USC § 101
7.	Claims 20, 21, 32, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues “The claims have been revised to put them in the same substantive format as the claims that were allowed and issued in the matter of US Patent Application Serial No.: 13/904851, which this Examiner previously reviewed and allowed. Therefore, the Applicant believes that this rejection is now moot.”  However, the claims which were allowed in US ‘851 were drawn to only a tablet or capsule formulation while the current claims also encompass a powder or granule formulation.  As discussed in previous Office 

Claim Rejections - 35 USC § 103
7.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580) for the reasons set forth in the previous Office action for claims 20, 21, 32, and 33.

8.	Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580) as applied to claims 20 and 21 above, and further in view of Lavalle Gonzalez (US 2011/0300175) with Yerba Mate website (http://www.herbwisdom.com/herb-yerba-mate.html - accessed 9/2016) providing a definition for “Yerba Mate” for the reasons set forth in the previous Office action.

All of applicant’s arguments regarding these 103 rejections of record have been fully considered but are not persuasive.  Applicant argues:
None of the cited references teach or suggest to one of ordinary skill in the art this combination of extracts. As is made clear, there is a significant and unexpected synergistic result by combining the enriched extracts that could not be understood or appreciated by one of ordinary skill in the art. 

However, as discussed in the previous Office action, the examples in the specification are not considered to support a claim for patentability based on unexpected results. Example 59 shows results for a combination of Morus alba extract number 14 with rosemary extract number 21.  The specification does not show the individual activity of Morus alba extract number 14 or 
Applicant also argues:
While the cited references speak to one extract or another extract, none of them speak to the combination or more importantly — the need to combine with other extracts that have the same benefit. This information is also proof that the current claims are not obvious in view of the cited art.

However, each reference teaches that each of the ingredients is able to control body weight.  Thus, each ingredient was known in the art prior to the effective filing date to have the same beneficial result on the body.  It is well established that it is prima facie obvious to combine together two or more ingredients which were known to be useful for the same purpose (see MPEP section 2144.06).  The fact that the combination of all three ingredients is not in a single reference does not negate this established reasoning for a finding of obviousness.  Therefore, applicant’s argument is not persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655